DETAILED ACTION
This action is in response to the amendment/request for reconsideration filed 15 April 2022.
Claims 2, 4-7, 9, 11, 13-15, are 17-20 are original.
Claims 1, 3, 8, 10, 12, are 16 are currently amended.
Claims 1-20 are pending.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: The claim recites “determining how to optimally achieve said output values given said input values by: … selecting … an optimal symbolic regression model; said selected underlying regression model also providing amongst said plurality of models an optimal result using both any mathematical and any experimental relationship between said set of output and set of input values”; however, “said selected underlying regression model …” is not an action which may comprise “determining”. The phrase “determining how to optimally achieve said output values given said input values by: … selecting … an optimal symbolic regression model[[;]], said selected underlying regression model also providing amongst said plurality of models an optimal result using both any mathematical and any experimental relationship between said set of output and set of input values” is recommended. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: The claims recites “symbolic regression model(s)” (claim lines 2-3, 14, 17, 18), “regression model” (claim lines 5, 20), “models” (claim line 16), and “symbolic model” (claim line 24); however, each of these is for a same type of model, i.e. a “symbolic model” as previously claimed. It is recommended to use “symbolic model” for the type of model. Appropriate correction is required.

Claim 3 is objected to because the claim fails to comply with 37 CFR 1.121(c)(2) – “The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.” The word “appropriate” has been added and the “parameterization” was changed to “parameterizations” without indicating changes. This is noted in the interest of clarity of the record and no correction is required for this objection.

Claim 3 is objected to because of the following informalities: The claim recites “an appropriate parameterizations” which mixes singular and plural contexts. The phrase “an appropriate parameterization . Appropriate correction is required.

Claim 3 is objected to because of the following informalities: The claim includes a period which does not end the claim, see MPEP 608.01(m) – “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.” Appropriate correction is required.
Claim 7 is objected to because of the following informalities: The claim recites “wherein performing discovery of symbolic models” as a reference to “performing discovery of a plurality of underlying symbolic regression models” found in claim 1. In view of the recommendation made for claim 1, i.e. “symbolic . Appropriate correction is required.

Claim 8 is objected to because the claim fails to comply with 37 CFR 1.121(c)(2) – “The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.” A semicolon was added after the word “used” and the phrase “at least one” [preceding “of an optimal experiment”] was removed without indicating the changes. A semicolon following “optimal experiment” is indicated as removed; however, there was no semicolon prior at this position in the prior claim listing. This is noted in the interest of clarity of the record and no correction is required for this objection.

Claim 8 is objected to because of the following informalities: The claim recites “at least one of said underlying regression model” in reference to “a plurality of underlying regression models”, i.e. a singular/plural mismatch. The phrase “at least one of said underlying regression models. Appropriate correction is required.

Claim 10 is objected to because the claim fails to comply with 37 CFR 1.121(c)(2) – “The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.” The word “appropriate” has been added and the “parameterization” was changed to “parameterizations” without indicating changes. This is noted in the interest of clarity of the record and no correction is required for this objection.

Claim 10 is objected to because of the following informalities: The claim recites “an appropriate parameterizations” which mixes singular and plural contexts. There is also a rejection under 35 USC §112 associated with this limitation; see the rejection herein below for a suggestion to overcome the objection and rejection. Appropriate correction is required.

Claim 10 is objected to because of the following informalities: The claim includes a period which does not end the claim, see MPEP 608.01(m) – “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.” Appropriate correction is required.

Claim 10 is objected to because of the following informalities: The claim recites “said underlying regression symbolic models selected” as a reference to the model of “select at least one of said underlying regression model” found in claim 8. The phrase “said at least one underlying regression model selected”. Appropriate correction is required.

Claim 12 is objected to because of the following informalities: The claim recites “the at least one prediction module” (lines 1-2) as a reference to “a prediction module” in claim 11 (lines 1-2); and the claim recites “the prediction value” (line 2) as a reference to “at least one prediction value” in claim 11 (line 3). The phrase “wherein the at least one prediction value” is recommended for claim 12. Appropriate correction is required. EN: The amendment is a response to an objection made in the prior action; however, it appears that a clerical error resulted in “at least one” being misplaced in the amended claim (see Remarks at page 11 regarding claim 12).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 3 and 10, the claims recites “an appropriate parameterizations”. The term “appropriate” in claims 3 and 10 is a relative term which renders the claim indefinite. The term “appropriate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular, it is not clear what constitutes an “appropriate” parameterization of discovered underlying selected models, i.e. it is not clear how to distinguish between models having appropriate vs inappropriate parameterizations. The phrase “a parameterization” is recommended [EN: This also addresses a singular/plural mismatch discussed in the objections herein above]. For the purposes of further examination, the claim is interpreted as if “a parameterization” is recited.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1:
Step 1:
The claim recites “A computer-implemented method … the method comprising: [steps]”. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of processes.
Step 2A – prong one:
The claim recites “determining how to optimally achieve said output values given said input values by: determining a prediction value for a given inquiry data point, functional form and parameterization for conducting a mathematical expression and a related experiment relating to said system under investigation that validates obtaining said set of output values from said set of input values [mathematical calculation of value from data, functional form, and parameterization]; performing discovery of a plurality of underlying symbolic regression models by determining a relationship between said set of input values and said set of output values, said plurality of underlying models having a mathematical and an experimental component” [mathematical calculation of models using input-output pairs]; selecting amongst said underlying symbolic regression models an optimal symbolic regression model that minimizes complexity for a bounded misfit, or minimizes a misfit measure, subject to bounded complexity, said selected underlying regression model also providing amongst said plurality of models an optimal result using both any mathematical and any experimental relationship between said set of output and set of input values; [mathematical calculation of models using input-output pairs]; determining a new data point by using said optimal selected symbolic model and updating a posterior distribution, given results of the experiment relating to the system under investigation for the determined new data point to enable informed assessment among a plurality of functional forms and parameterizations [mathematical calculation of data point and  posterior distribution]” which is a mathematical concept [see MPEP 2106.04(a)(2) I]. Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception.
Step 2A – prong two:
The claim recites “computer-implemented” and “obtaining a set of input and a set of related output values, wherein said set of input and output values are a starting point for a regression model discovery process relating to a system under investigation” which is mere instruction to implement the exception with a computer and does not integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(f)].
Considering the claim as a whole, there is the judicial exception with instruction to implement the exception on a computer, which does integrate the judicial exception into a practical application.
Accordingly, at step 2A – prong two, the claim is found to be directed to a judicial exception.
Step 2B:
As noted for step 2A – prong two, there is mere instruction to implement the judicial exception on a computer; however, this does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(f)].
Considering the claim as a whole, there is the judicial exception with instruction to implement the exception on a computer, which does not amount to significantly more than the judicial exception itself.
Accordingly, at step 2B, the claim is found to be directed to a judicial exception without significantly more than the judicial exception itself.

Regarding claim 2:
The claim recites “wherein the determined prediction value corresponds to an experiment that maximizes information gained and maximizes a divergence of candidate probability distributions relating to the experiment” which elaborates on the mathematical calculation in terms of mathematical concepts. Accordingly, the claim is rejected under the reasoning given for claim 1, mutatis mutandis.

Regarding claim 3:
The claim recites “selecting the experiment such that both a parametrization and an appropriate parameterizations. and a functional form of discovered underlying selected models are provided”; however, this only recites the idea of an outcome rather than the mechanism for accomplishing the result; and amounts to mere instruction to implement the exception. Accordingly, the claim is rejected under the reasoning given for claim 2, mutatis mutandis.

Regarding claim 4:
The claim recites “receiving pairs of input and output data, a definition of valid parsable grammar of mathematical expressions, a prediction error tolerance, and invariance constraints; selecting among a plurality of possible mathematical expressions that fit the pairs of input and output data within the prediction error tolerance; generating, as an output, a discovered symbolic model” which extends the mathematical calculation in terms of further mathematical calculations (finding a symbolic model of by fitting data with mathematical expressions). Accordingly, the claim is rejected under the reasoning given for claim 1, mutatis mutandis.

Regarding claim 5:
The claim recites “performing optimal symbolic regression articulated as a declarative mathematical programming problem; and discovering a simplest model that conforms with the pairs of input and output data, consistent with the grammar of mathematical expressions and the invariance constraints” which extends the mathematical calculation in terms of further mathematical calculations (symbolic regression to determine a mathematical model). Accordingly, the claim is rejected under the reasoning given for claim 4, mutatis mutandis.

Regarding claim 6:
The claim recites “receiving a functional form and tunable parameters, given an output of a previous iteration of performing discovery of symbolic models; determining a next most informative experiment as a function of the received functional form and tunable parameters; and generating one or more input parameter inquiry values for a next sequence of experiments” which extends the mathematical calculation in terms of further mathematical calculations (calculating values as a function of functional form and parameters). Accordingly, the claim is rejected under the reasoning given for claim 1, mutatis mutandis.

Regarding claim 7:
The claim recites “wherein performing discovery of symbolic models, determining the new data point, and updating the posterior distribution are at least one of repeated sequentially and performed in a batch” which elaborates on the calculations by specifying that they are performed more than once, i.e. more mathematical calculations. Accordingly, the claim is rejected under the reasoning given for claim 1, mutatis mutandis.

Regarding claim 8:
Step 1:
The claim recites “An apparatus … the apparatus comprising: memory; and at least one processor operably coupled with the memory”. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of machines.
Step 2A – prong one:
The claim recites “to obtain a set of input values and a set of related output values in a model discovery process relating to a system under investigation; and to determine how to optimally achieve said output values from said input values; to generate prediction values for a given input-output data set and candidate functional forms along with their respective parameterizations, the prediction values being used to determine a plurality of underlying regression models and select at least one of said underlying regression model amongst them that provides a mathematical expression and a related optimal experiment, wherein said mathematical expression and said experiment selected provide optimal values amongst a set of mathematical expressions” which is a mathematical concept [see MPEP 2106.04(a)(2) I], e.g. mathematical calculation of values from data, functional forms, and parameterizations. Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception.
Step 2A – prong two:
The claim recites “memory; and at least one processor operably coupled with the memory, the at least one processor configured: [to perform the actions]” which is mere instruction to implement the exception with a computer and does not integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(f)].
The claim recites “for selecting at least one new data point through optimal experimental design” which merely links the judicial exception to a field of use and does not integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(h)].
Considering the claim as a whole, there is the judicial exception linked to a field of use with instruction to implement the exception on a computer, which does integrate the judicial exception into a practical application.
Accordingly, at step 2A – prong two, the claim is found to be directed to a judicial exception.
Step 2B:
As noted for step 2A – prong two, there is mere instruction to implement the judicial exception on a computer; however, this does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(f)].
As noted for step 2A – prong two, the judicial exception is linked to a field of use; however, this does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(h)].
Considering the claim as a whole, there is the judicial exception linked to a field of use with instruction to implement the exception on a computer, which does not amount to significantly more than the judicial exception itself.
Accordingly, at step 2B, the claim is found to be directed to a judicial exception without significantly more than the judicial exception itself.

Regarding claim 9:
The claim recites “wherein the prediction values correspond to an experiment that maximizes information gained and maximizes a divergence of candidate probability distributions relating to the experiment” which elaborates on the mathematical calculation in terms of mathematical concepts. Accordingly, the claim is rejected under the reasoning given for claim 8, mutatis mutandis.

Regarding claim 10:
The claim recites “selecting the experiment such that both a parametrization and an appropriate parameterizations. and a functional form of discovered underlying selected models are provided and said underlying regression symbolic models selected provides an optimal solution amongst a sequence of experiments amongst a set that provides the most information enabling experimental data-substantiated distinction between functional forms and respective parameterizations for underlying mathematical models describing the system under investigation”; however, this only recites the idea of an outcome rather than the mechanism for accomplishing the result; and amounts to mere instruction to implement the exception. Accordingly, the claim is rejected under the reasoning given for claim 9, mutatis mutandis.

Regarding claim 11:
The claim recites “wherein the at least one processor comprises a prediction module, the prediction module being adapted to receive inquiry input data and being configured to generate at least one prediction value for a given input dataset as a function of at least one of the inquiry input data and a functional form and parameterization associated with the inquiry input data” which elaborates on the mathematical calculation in terms of mathematical concepts. Accordingly, the claim is rejected under the reasoning given for claim 8, mutatis mutandis.

Regarding claim 12:
The claim recites “wherein the at least one prediction module is configured to output the prediction value” which is mere instruction to apply the exception. Accordingly, the claim is rejected under the reasoning given for claim 11, mutatis mutandis.

Regarding claim 13:
The claim recites “wherein the at least one processor comprises a discovery module, the discovery module being adapted to receive pairs of input and output data, a definition of valid pars able grammar of mathematical expressions, a prediction error tolerance, and invariance constraints, to select among a plurality of possible mathematical expressions that fit the pairs of input and output data within the prediction error tolerance, and to generate, as an output, a discovered symbolic model” which extends the mathematical calculation in terms of further mathematical calculations (finding a symbolic model of by fitting data with mathematical expressions). Accordingly, the claim is rejected under the reasoning given for claim 8, mutatis mutandis.

Regarding claim 14:
The claim recites “further comprising a grammar element coupled with the discovery module, the grammar element being configured to define and encode, as constraints, a grammar of the discovered symbolic model” which extends the mathematical calculation in terms of further mathematical calculations (the grammar is one of mathematical expressions, see [0027]). Accordingly, the claim is rejected under the reasoning given for claim 13, mutatis mutandis.

Regarding claim 15:
The claim recites “wherein the discovery module is configured to perform optimal symbolic regression articulated as a declarative mathematical programming problem, and to discover a simplest model that conforms with the pairs of input and output data, consistent with the grammar of mathematical expressions and the invariance constraints” which extends the mathematical calculation in terms of further mathematical calculations (symbolic regression to determine a mathematical model). Accordingly, the claim is rejected under the reasoning given for claim 13, mutatis mutandis.

Regarding claim 16:
The claim recites “wherein the discovery module is configured to perform optimal symbolic regression articulated as a non-declarative mathematical programming problem, and to discover a simplest model that conforms with the pairs of input and output data, consistent with the grammar of mathematical expressions and the invariance constraints” which extends the mathematical calculation in terms of further mathematical calculations (symbolic regression to determine a mathematical model). Accordingly, the claim is rejected under the reasoning given for claim 13, mutatis mutandis.

Regarding claim 17:
The claim recites “wherein the at least one processor comprises an experimental design module, the experimental design module being adapted to receive a functional form and tunable parameters corresponding to one or more models, given an output of a previous iteration of the model discovery process, and being configured to determine a next most informative experiment as a function of the received functional form and tunable parameters considered and to generate one or more input parameter inquiry values for a next sequence of experiments” which extends the mathematical calculation in terms of further mathematical calculations (calculating values as a function of functional form and parameters). Accordingly, the claim is rejected under the reasoning given for claim 8, mutatis mutandis.

Regarding claim 18:
The claim recites “wherein the experimental design module is configured to receive an instrumentation description and to generate, as a function of the instrumentation description and the one or more input parameter inquiry values for a next sequence of experiments, a sequence of actions to be executed by instrumentation hardware that uses the sequence of actions to perform the next sequence of experiments” which is mere instruction to apply the exception. Accordingly, the claim is rejected under the reasoning given for claim 17, mutatis mutandis.

Regarding claim 19:
The claim recites “wherein the experimental design module comprises a data collection module corresponding to the instrumentation hardware that uses the sequence of actions to perform the next sequence of experiments, the data collection module being configured to collect output data of the system under investigation under different experimental regimes” which is mere instruction to implement the exception on a computer to collect data. Accordingly, the claim is rejected under the reasoning given for claim 18, mutatis mutandis.

Regarding claim 20:
The claim recites “wherein the experimental design module receives discovery functionality and input regarding a feasible domain in which input data can be collected, the experimental design module determining a feasible experimental design, enabling distinction among a plurality of possible functional forms and parametrizations” which extends the mathematical concept in terms of further mathematical concepts [specifying that there is an input domain (mathematical concept) for “the determining of a feasible experimental design …” which is a mathematical calculation (e.g. as shown for claim 8)]. Accordingly, the claim is rejected under the reasoning given for claim 17, mutatis mutandis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 4-8, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Autel (AUSTEL, VERNON, SANJEEB DASH, OKTAY GUNLUK, LIOR HORESH, LEO LIBERTI, GIACOMO NANNICINI, AND BARUCH SCHIEBER. "Globally optimal symbolic regression." arXiv preprint arXiv:1710.10720 (2017), 6 pages) in view of Avron (US 20180349798 A1).

Regarding claim 1, Austel discloses a computer-implemented method (P3::§3:¶1: “with the MINLP solver BARON [21] v17.8.9, using IBM ILOG CPLEX and IPOPT [24] as subsolvers … Experiments are run on the cloud, so CPU speed cannot be precisely quantified”) using a symbolic regression model (P2:§2:¶1: “A symbolic regression scheme consists of a space of valid mathematical expressions together with a mechanism for its exploration. A mathematical expression can be represented by a (rooted) expression tree where each node is labeled by one of the following entities: operators (such as +,−, ×, log), variables (i.e., the independent variables), and constants”), the method comprising:
obtaining a set of input and a set of related output values (P2:§2:¶2: “D measures error of the predicted values v, and (x, y) are the observed data”), wherein said set of input and output values are a starting point for a regression model discovery process relating to a system under investigation (P2:§2:¶1: “A symbolic regression scheme consists of a space of valid mathematical expressions together with a mechanism for its exploration”);
determining how to optimally achieve said output values given said input values by (as shown below):
determining a prediction value for a given inquiry data point, functional form and parameterization for conducting a mathematical expression and a related experiment relating to said system under investigation (P2:§2:¶2: “The discrete variables of the formulation are used to define the structure of the expression tree, and the continuous variables to evaluate the resulting symbolic expression for specific numerical values associated with the data. To choose among the many possible expressions that fit the data. … D measures error of the predicted values v, and (x, y) are the observed data” EN: symbolic forms are the functional form and parameterization [combinations of functions and their parameters], predicted values are the prediction values) that validates obtaining said set of output values from said set of input values (P2:§2: the “error” equation – “D(v,y)<≤ε”;P2:§2:¶3: “The first part consists of constraints and decision variables that construct the expression tree and the second part is used to evaluate the difference between the estimated and actual dependent variable value of each observation using the constructed expression tree.” EN: validates by constraining the error to less than the limit ε. P3-4:§3: discussing two experimental data sets used to validate obtaining the output from the input, e.g. “Most of the formulas returned are certified globally optimal in a relatively short period of time: on average, 50 minutes for the instances solved to global optimality” and “Despite the presence of redundant variables, the algorithm quickly identifies the simplest formula explaining the data.”);
performing discovery of a plurality of underlying symbolic regression models by determining a relationship between said set of input values and said set of output values said plurality of underlying models having a mathematical and an experimental component (P2:§2:¶2: e.g. “To choose among the many possible expressions that fit the data (within an error bound), we set the objective to minimize the description complexity of the expression. Consequently, the MINLP formulation has the form [equations including complexity and error bound] … that define valid expression trees of bounded size [bounded complexity]” EN: the optimizing is performing discovery. The expression is a mathematical component and its parameterization is an experimental component. See instant specification at [0044] as regards experimental component, i.e. “Let z be a design parameter, or a set of design parameters, which can span the experimental design space, Z. Each experimental design, z, will correspond to a choice z ∈ Z, and x(z) will be a respective choice of the input parameter or parameters x based on that choice. Here z can either be a discrete or continuous set of parameters, or a combination of both.”);
selecting amongst said underlying symbolic regression models an optimal symbolic regression model that minimizes complexity for a bounded misfit, or minimizes a misfit measure, subject to bounded complexity (P2:§2:¶2: e.g. “To choose among the many possible expressions that fit the data (within an error bound), we set the objective to minimize the description complexity of the expression. Consequently, the MINLP formulation has the form [equations including complexity and error bound] … that define valid expression trees of bounded size [bounded complexity]” EN: the optimizing is selecting the model that minimizes complexity); said selected underlying regression model also providing amongst said plurality of models an optimal result using both any mathematical and any experimental relationship between said set of output and set of input values (P1:Abstract: “In this study we introduce a new technique for symbolic regression that guarantees global optimality.”; P1:¶3: “The key advantage of our approach is that it produces a globally optimal mathematical expression while avoiding exhaustive search of the solution space.”; P4:Table 2:caption: “All formulas are certified optimal”; P3-4:§3: discussing two experimental data sets used to validate obtaining the output from the input, e.g. “Most of the formulas returned are certified globally optimal in a relatively short period of time: on average, 50 minutes for the instances solved to global optimality” and “Despite the presence of redundant variables, the algorithm quickly identifies the simplest formula explaining the data.”).
Austel does not explicitly disclose determining a new data point by using said optimal selected symbolic model and updating a posterior distribution, given results of the experiment relating to the system under investigation for the determined new data point to enable informed assessment among a plurality of functional forms and parameterizations.
However, Avron teaches determining a new data point by using said optimal selected symbolic model (fig 2:30 and [0041]: “In block 30, the experiential setup X; is added to a chosen set of experiments [expression]”; [0040]: “In block 28, the experimental design setup, X;, is found that maximizes information content.”; [0045]: “Well-chosen experimental designs maximize the amount of "information" that can be obtained for a given amount of experimental effort.”); and
updating a posterior distribution, given results of the experiment relating to the system under investigation for the determined new data point ([0048]: “For posterior uncertainty, it is defined as: [equation]” and [0050]-[0051] showing how the posterior distribution is used; fig 2 showing the loop, i.e. the posterior uncertainty is updated for each of the “k iterations”) to enable informed assessment among a plurality of functional forms and parameterizations (EN: The intended use of “to enable …” necessarily follows from the action “updating a posterior distribution”, see instant specification at [0047]. Nevertheless Avron teaches at [0043] and [0045]: “However, mathematical models are never a complete representation of a system. This is a strength, not a weakness, of mathematical modeling. Mathematical models always include simplifying approximations and abstractions that provide insights into which components of the system are ultimately responsible for a particular behavior. Mathematical models, therefore, ought to represent the judicious distillation of the essence of the behavior in question. … In an experiment, one or more process variables ( or factors) are deliberately changed in order to observe the effect the changes have on one or more response variables. The statistical design of experiments (DOE) is an efficient procedure for planning experiments so that the data obtained can be analyzed to yield valid and objective conclusions. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Austel in view of the teachings of Avron to include “determining a new data point by using said optimal selected symbolic model and updating a posterior distribution, given results of the experiment relating to the system under investigation for the determined new data point to enable informed assessment among a plurality of functional forms and parameterizations” by applying design of experiments to determine which points to test for model discovery since “Model specification refers to the determination of which independent functions should be included in or excluded from a regression equation. … A multiple regression model is, in fact, a theoretical statement about the causal relationship between one or more independent functions. Indeed, it can be observed that regression analysis involves three distinct stages: the specification of a model, the estimation of the parameters of this model, and the interpretation of these parameters. … In the design of experiments, optimal designs, are a class of experimental designs that are optimal with respect to some statistical criterion. … In practical terms, optimal experiments can reduce the costs of experimentation.” (Avron at [0026] and [0030]), i.e. to choose informative observation points for model specification (discovery) processes.
	
Regarding claim 4, Austel discloses the method of claim 1, further comprising:
receiving pairs of input and output data, a definition of valid parsable grammar of mathematical expressions, a prediction error tolerance, and invariance constraints (P2:§2:¶¶1-2: “A symbolic regression scheme consists of a space of valid mathematical expressions together with a mechanism for its exploration. A mathematical expression can be represented by a (rooted) expression tree where each node is labeled by one of the following entities: operators (such as +,−, ×, log), variables (i.e., the independent variables), and constants. … To choose among the many possible expressions that fit the data (within an error bound), we set the objective to minimize the description complexity of the expression. Consequently, the MINLP formulation has the form [equations including complexity and error bound] … that define valid expression trees of bounded size”. See also PP2-3:subsection:”Grammar”);
selecting among a plurality of possible mathematical expressions that fit the pairs of input and output data within the prediction error tolerance (P2:§2:¶¶1-2: “To choose among the many possible expressions that fit the data (within an error bound), we set the objective to minimize the description complexity of the expression. Consequently, the MINLP formulation has the form [equations including complexity and error bound] … that define valid expression trees of bounded size”.); and
generating, as an output, a discovered symbolic model (P4:Table 1 and ¶1: “We consider the set of operators +, ∗,√, √3 , and full binary expression trees with depth at most 3 (the root has depth 0) in which each operator can appear at most 3 times. We aim to predict d in terms of the other input variables. Results are reported in Table 1, for different upper bounds applied to the relative model error).

Regarding claim 5, Austel discloses the method of claim 4, further comprising:
performing optimal symbolic regression articulated as a declarative mathematical programming problem (P2:§2:¶2: “Consequently, the MINLP formulation has the form [optimization problem over the grammar space]” EN: a declarative approach, see also instant specification at [0005]); and
discovering a simplest model that conforms with the pairs of input and output data, consistent with the grammar of mathematical expressions and the invariance constraints (P2:§2:¶¶1-2: “A symbolic regression scheme consists of a space of valid mathematical expressions together with a mechanism for its exploration. A mathematical expression can be represented by a (rooted) expression tree where each node is labeled by one of the following entities: operators (such as +,−, ×, log), variables (i.e., the independent variables), and constants. … To choose among the many possible expressions that fit the data (within an error bound), we set the objective to minimize the description complexity of the expression. Consequently, the MINLP formulation has the form [equations including complexity and error bound] … that define valid expression trees of bounded size”. EN: by minimizing complexity, one finds a “simplest” model.).

Regarding claim 6, Austel discloses the method of claim 1, further comprising:
receiving a functional form and tunable parameters, given an output of a previous iteration of performing discovery of symbolic models (P2:§2:¶2: “In practice, MINLP solvers (e.g., BARON [21], COUENNE[3], SCIP[15]) employ various convex relaxation schemes to obtain lower bounds on the objective function value and use these bounds in divide-and-conquer strategies to obtain globally optimal solutions [21].” EN: “relaxation” optimization methods are iterative building on previous iterations);
determining a next most informative experiment as a function of the received functional form and tunable parameters (with Avron as for claim 1); and
generating one or more input parameter inquiry values for a next sequence of experiments (with Avron as for claim 1).

Regarding claim 7, Austel discloses the method of claim 1, wherein performing discovery of symbolic models, determining the new data point, and updating the posterior distribution are at least one of repeated sequentially and performed in a batch (with Avron as for claim 1, Avon teaches a loop to determine the new data points and posterior distributions).

Regarding claim 8, Austel discloses an apparatus for selecting at least one new data point through optimal experimental design, the apparatus comprising:
memory (P3:§3:¶1: “We solve the optimization problem described in Section 2 with the MINLP solver BARON [21] v17.8.9, using IBM ILOG CPLEX and IPOPT [24] as subsolvers.” EN: memory is required to store the software); and
at least one processor operably coupled with the memory (P3:¶3:¶1: “Experiments are run on the cloud, so CPU speed cannot be precisely quantified.”), the at least one processor configured:
to obtain a set of input values and a set of related output values in a model discovery process relating to a system under investigation (as for the “obtaining” in claim 1); and
to determine how to optimally achieve said output values from said input values (P1:Abstract: “In this study we introduce a new technique for symbolic regression that guarantees global optimality.”; P1:¶3: “The key advantage of our approach is that it produces a globally optimal mathematical expression while avoiding exhaustive search of the solution space.”; P4:Table 2:caption: “All formulas are certified optimal”; P3-4:§3: discussing two experimental data sets used to validate obtaining the output from the input, e.g. “Most of the formulas returned are certified globally optimal in a relatively short period of time: on average, 50 minutes for the instances solved to global optimality” and “Despite the presence of redundant variables, the algorithm quickly identifies the simplest formula explaining the data.”);
to generate prediction values for a given input-output data set and candidate functional forms along with their respective parameterizations, the prediction values being used (as for the “determining a prediction value” step of claim 1);
to determine a plurality of underlying regression models (as for the “performing discovery” step of claim 1) and select at least one of said underlying regression model amongst them that provides a mathematical expression (as for the “selecting” step of claim 1).
Austel does not explicitly disclose and a related optimal experiment, wherein said mathematical expression and said experiment selected provide optimal values amongst a set of mathematical expressions.
However, Avron teaches a related optimal experiment, wherein said mathematical expression and said experiment selected provide optimal values amongst a set of mathematical expressions (fig 2:30 and [0041]: “In block 30, the experiential setup X; is added to a chosen set of experiments [expression]”; [0040]: “In block 28, the experimental design setup, X;, is found that maximizes information content.”; [0045]: “Well-chosen experimental designs maximize the amount of "information" that can be obtained for a given amount of experimental effort.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Austel in view of the teachings of Avron to include “a related optimal experiment, wherein said mathematical expression and said experiment selected provide optimal values amongst a set of mathematical expressions” by applying design of experiments to determine which points to test for model discovery since “Model specification refers to the determination of which independent functions should be included in or excluded from a regression equation. … A multiple regression model is, in fact, a theoretical statement about the causal relationship between one or more independent functions. Indeed, it can be observed that regression analysis involves three distinct stages: the specification of a model, the estimation of the parameters of this model, and the interpretation of these parameters. … In the design of experiments, optimal designs, are a class of experimental designs that are optimal with respect to some statistical criterion. … In practical terms, optimal experiments can reduce the costs of experimentation.” (Avron at [0026] and [0030]), i.e. to choose informative observation points for model specification (discovery) processes.

Regarding claim 11, Austel discloses the apparatus according to claim 8, wherein the at least one processor comprises a prediction module, the prediction module being adapted to receive inquiry input data and being configured to generate at least one prediction value for a given input dataset as a function of at least one of the inquiry input data and a functional form and parameterization associated with the inquiry input data (as for the “determining a prediction value” of claim 1).

Regarding claim 12, Austel discloses the apparatus according to claim 11, wherein the at least one prediction module is configured to output the prediction value (P2:§2:¶2: “D measures error of the predicted values v, and (x, y) are the observed data” EN: The predicted value must be “output” for the error measure, i.e. must be received by the function calculating error).

Regarding claim 13, Austel discloses the apparatus according to claim 8, wherein the at least one processor comprises a discovery module, the discovery module being adapted to receive pairs of input and output data, a definition of valid parsable grammar of mathematical expressions, a prediction error tolerance, and invariance constraints, to select among a plurality of possible mathematical expressions that fit the pairs of input and output data within the prediction error tolerance, and to generate, as an output, a discovered symbolic model (as for claim 4).

Regarding claim 14, Austel discloses the apparatus according to claim 13, further comprising a grammar element coupled with the discovery module, the grammar element being configured to define and encode, as constraints, a grammar of the discovered symbolic model (P2:§2:¶2: “Consequently, the MINLP formulation has the form [equations including complexity and error bound] … that define valid expression trees of bounded size”. See also PP2-3:subsection:”Grammar” including constraints).

Regarding claim 15, Austel discloses the apparatus according to claim 13, wherein the discovery module is configured to perform optimal symbolic regression articulated as a declarative mathematical programming problem, and to discover a simplest model that conforms with the pairs of input and output data, consistent with the grammar of mathematical expressions and the invariance constraints (as for claim 5).

Regarding claim 16, Austel discloses the apparatus according to claim 13, wherein the discovery module is configured to perform optimal symbolic regression articulated as a mathematical programming problem, and to discover a simplest model that conforms with the pairs of input and output data, consistent with the grammar of mathematical expressions and the invariance constraints (P1:§1:¶2: “Starting with [11], symbolic regression problems have been typically solved with genetic programming [2, 1], an evolutionary metaheuristic related to genetic algorithms; another such technique is grammatical evolution [18].” EN: genetic algorithms and grammatical evolution are non-declarative methods and “regression” itself indicates a simplest model conforming to the data and constraints.).

Regarding claim 17, Austel discloses the apparatus according to claim 8, wherein the at least one processor comprises an experimental design module, the experimental design module being adapted to receive a functional form and tunable parameters corresponding to one or more models, given an output of a previous iteration of the model discovery process, and being configured to determine a next most informative experiment as a function of the received functional form and tunable parameters considered and to generate one or more input parameter inquiry values for a next sequence of experiments (with Avron as for claim 6).

Regarding claim 18, Austel discloses the apparatus according to claim 17.
Austel does not explicitly disclose wherein the experimental design module is configured to receive an instrumentation description and to generate, as a function of the instrumentation description and the one or more input parameter inquiry values for a next sequence of experiments, a sequence of actions to be executed by instrumentation hardware that uses the sequence of actions to perform the next sequence of experiments.
However, Avron teaches wherein the experimental design module is configured to receive an instrumentation description ([0045]: “In an experiment, one or more process variables ( or factors) are deliberately changed in order to observe the effect the changes have on one or more response variables. … DOE begins with determining the objectives of an experiment and selecting the process factors for the study.” EN: “process factors” are an instrumentation description.) and to generate, as a function of the instrumentation description and the one or more input parameter inquiry values for a next sequence of experiments (as for claim 6, choosing the parameter inquiry values), a sequence of actions to be executed by instrumentation hardware that uses the sequence of actions to perform the next sequence of experiments ([0045]: “The statistical design of experiments (DOE) is an efficient procedure for planning experiments so that the data obtained can be analyzed”; [0066]-[0067]: “selecting experimental settings 48 for controllable parameters … The test execution 50 can include determining informative values 52”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Austel in view of the teachings of Avron to include “wherein the experimental design module is configured to receive an instrumentation description and to generate, as a function of the instrumentation description and the one or more input parameter inquiry values for a next sequence of experiments, a sequence of actions to be executed by instrumentation hardware that uses the sequence of actions to perform the next sequence of experiments” by applying design of experiments to determine which points to test for model discovery and performing the test to collect the information since “Model specification refers to the determination of which independent functions should be included in or excluded from a regression equation. … A multiple regression model is, in fact, a theoretical statement about the causal relationship between one or more independent functions. Indeed, it can be observed that regression analysis involves three distinct stages: the specification of a model, the estimation of the parameters of this model, and the interpretation of these parameters. … In the design of experiments, optimal designs, are a class of experimental designs that are optimal with respect to some statistical criterion. … In practical terms, optimal experiments can reduce the costs of experimentation.” (Avron at [0026] and [0030]), i.e. to choose informative observation points for model specification (discovery) processes.

Regarding claim 19, Austel discloses the apparatus according to claim 18, wherein the experimental design module comprises a data collection module corresponding to the instrumentation hardware that uses the sequence of actions to perform the next sequence of experiments, the data collection module being configured to collect output data of the system under investigation under different experimental regimes (with Avron, as for claim 18, i.e. “The test execution 50 can include determining informative values 52” and “data can be obtained and analyzed”).

Regarding claim 20, Austel discloses the apparatus according to claim 17, wherein the experimental design module receives discovery functionality and input regarding a feasible domain in which input data can be collected (with Avron as for claim 18, i.e. [0045]: “In an experiment, one or more process variables ( or factors) are deliberately changed in order to observe the effect the changes have on one or more response variables. … DOE begins with determining the objectives of an experiment and selecting the process factors for the study.” EN: being able to “observe the effect” indicates feasibility since the change must be effected.), the experimental design module determining a feasible experimental design (with Avron as for claim 1, determining the design where one can “observe the effect” indicates a feasible design.), enabling distinction among a plurality of possible functional forms and parametrizations (this intended use necessarily follows, since the “changes” themselves are indicators of distinction).

Claims 2-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Austel and Avron as applied to claim 1 above, and further in view of Lin (J. LIN, "Divergence measures based on the Shannon entropy," in IEEE Transactions on Information Theory, vol. 37, no. 1, pp. 145-151, Jan. 1991, doi: 10.1109/18.61115).

Regarding claim 2, Austel discloses the method of claim 1, wherein the determined prediction value corresponds to an experiment that maximizes information gained (in combination as for claim 1’s “best informs” limitation).
Austel and Avron do not explicitly disclose maximizes a divergence of candidate probability distributions relating to the experiment.
However, Lin teaches a divergence of candidate probability distributions relating to the experiment (P145:§1:¶3: “Based on Jensen’s inequality and the Shannon entropy, an extension of the new measure, the Jensen-Shannon divergence, is derived.”; PP147-148:§IV discussing using the Jensen-Shannon divergence as a measure. EN: also note that maximizing this measure is reasonably interpreted as “maximizing information gained”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Austel and Avron in view of the teachings of Lin to include “wherein the determined prediction value corresponds to an experiment that maximizes information gained and maximizes a divergence of candidate probability distributions relating to the experiment” by substituting the Jensen-Shannon divergence measure (itself a mutual information measure) for the mutual information measure of Avron since “One of the salient features of the Jensen-Shannon divergence is that we can assign a different weight to each probability distribution. This makes it particularly suitable for the study of decision problems where the weights could be the prior probabilities” (Lin at P145:§1:¶3), i.e. Lin explicitly suggests its suitability for problems such and the design of experiments of Avron.
	

Regarding claim 3, Austel discloses the method of claim 2, further comprising selecting the experiment such that both a parametrization and a functional form of discovered underlying symbolic models are provided (in combination as for claim 1. EN: This necessarily follows from the combination where the most informative observation points chosen by design of experiments are used in the model discovery process).

Regarding claim 9, Austel discloses the apparatus according to claim 8, wherein the prediction values correspond to an experiment that maximizes information gained and maximizes a divergence of candidate probability distributions relating to the experiment (in combination as for claim 2).

Regarding claim 10, Austel discloses the apparatus according to claim 9, wherein the experiment is selected such that both a parametrization and a functional form of discovered underlying selected models are provided (as for claim 3).
Austel does not explicitly disclose said underlying regression symbolic models selected provides an optimal solution amongst a sequence of experiments amongst a set that provides the most information enabling experimental data-substantiated distinction between functional forms and respective parameterizations for underlying mathematical models describing the system under investigation.
However, Avron teaches said underlying regression symbolic models selected provides an optimal solution amongst a sequence of experiments amongst a set that provides the most information ([0040]: “In block 28, the experimental design setup, X;, is found that maximizes information content.”; [0045]: “Well-chosen experimental designs maximize the amount of "information" that can be obtained for a given amount of experimental effort.”; [0050]-[0051] showing that “mutual information” is maximized which is “most informative”, see also instant specification at [0046]) enabling experimental data-substantiated distinction between functional forms and respective parameterizations for underlying mathematical models describing the system under investigation (EN: The intended use of “enabling” necessarily follows from the action “updating a posterior distribution”, see instant specification at [0047]. Nevertheless Avron teaches at [0043] and [0045]: “However, mathematical models are never a complete representation of a system. This is a strength, not a weakness, of mathematical modeling. Mathematical models always include simplifying approximations and abstractions that provide insights into which components of the system are ultimately responsible for a particular behavior. Mathematical models, therefore, ought to represent the judicious distillation of the essence of the behavior in question. … In an experiment, one or more process variables ( or factors) are deliberately changed in order to observe the effect the changes have on one or more response variables. The statistical design of experiments (DOE) is an efficient procedure for planning experiments so that the data obtained can be analyzed to yield valid and objective conclusions. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Austel in view of the teachings of Avron to include “said underlying regression symbolic models selected provides an optimal solution amongst a sequence of experiments amongst a set that provides the most information enabling experimental data-substantiated distinction between functional forms and respective parameterizations for underlying mathematical models describing the system under investigation” by applying design of experiments to determine which points to test for model discovery since “Model specification refers to the determination of which independent functions should be included in or excluded from a regression equation. … A multiple regression model is, in fact, a theoretical statement about the causal relationship between one or more independent functions. Indeed, it can be observed that regression analysis involves three distinct stages: the specification of a model, the estimation of the parameters of this model, and the interpretation of these parameters. … In the design of experiments, optimal designs, are a class of experimental designs that are optimal with respect to some statistical criterion. … In practical terms, optimal experiments can reduce the costs of experimentation.” (Avron at [0026] and [0030]), i.e. to choose informative observation points for model specification (discovery) processes.

Response to Arguments
II. INTERVIEW SUMMARY
Examiner’s response: The examiner’s summary is found in the PTO-413 filed 18 February 2022.

III. CLAIM OBJECTIONS
Examiner’s response: With exception of the objection to claim 12, all prior objections are withdrawn; however, new objections are made in view of the amendment to the claims. Regarding claim 12, the remarks note the recommended correction; however, the amended claim 12 does not reflect the recommendation.

IV. REJECTIONS UNDER 35 U.S.C. § 112
Examiner’s response: All prior rejections under 35 USC §112 are withdrawn; however, new rejections are made in view of the amendment to the claims.

V. REJECTIONS AND RESPONSE TO REJECTIONS UNDER 35 U.S.C. § 101
Remarks (P12:¶7-P14:top):
Examiner’s response: The arguments of this section are stated at a high level and allege the invention may not be performed mentally due to “very complex calculation(s)” and “a large of amount of data”; however, the arguments do not address the rejection in terms of the claim language or the reasoning presented in the rejection. In particular, note that in the rejection, the recited judicial exception is identified as falling within the mathematical concepts grouping rather than the mental processes grouping of abstract ideas. In addition, the arguments allege the “enabling … computer functionality”; however, the arguments do not show how the invention as claimed incorporates the judicial exception into a practical application nor how the invention as claimed amounts to significantly more than the judicial exception itself. Note in particular, that as shown in the rejection, the use of computing components, as claimed, are mere instruction to implement the judicial exception. Accordingly, the arguments are unpersuasive.

Remarks (P15:¶¶1-2), regarding step 2A – prong one:
Examiner’s response: The arguments of this section are stated at a high level, rather than in terms of the claim language itself, and allege the “the number of such combinations allowing for correct prediction is too large to be able to be done by mental steps” and ‘is not simply directed to an abstract idea falling within the category of "Certain Methods of Organizing Human Activity."’ As noted above, the claims are found to recite a judicial exception falling within the mathematical concepts grouping of abstract ideas. Accordingly, the arguments are unpersuasive.

Remarks (P16:¶1-P17:top), regarding step 2A – prong two:
Examiner’s response: The remarks allege “that the steps of the claimed invention have been narrowly tailored to illustrate elements which apply and use the judicial exception in a meaningful way. Some of the elements of the amended claim I reflect this as below: [claim language omitted]”; however, this amounts to mere allegation, and, as shown in the rejection above, these limitations have been identified as part of the judicial exception itself and accordingly cannot be an application or use of the judicial exception. Accordingly, the argument is unpersuasive.

Remarks (P17:¶1-P18:¶1), further regarding step 2A – prong two:
From remarks: … Similarly [to the McRO case], Applicant's claimed method of forming symbolic models to minimize complexity of an output in the manner outlined in the claim is neither a mental step nor something that is always possible without the aid of computing devices. Combined with other elements like updating a posterior distribution and parameterizations, these are some very specific computing activities that will take a lot of specific hands on experience and trial and error that far succeeds any mental step and requires engagement in a specific way which also improves and is dependent on technology which allows for the improvement of the entire modeling and regression process as described by the invention.
Examiner’s response: The arguments allege “a specific way” and “specific computing activities that will take a lot of specific hands on experience and trial and error”; however, the examiner respectfully submits that the claim language itself does not reflect “specifics” but rather steps where actions are recited at a high level of generality combined with desired properties of the solution which do not make the actions more particular, e.g. “determining a new data point by using said optimal selected symbolic model” – i.e. use [in some unspecified manner] selected models to calculate a point, “updating a posterior distribution, given results of the experiment relating to the system under investigation for the determined new data point” – i.e. use [in some unspecified manner] the results to calculate an updated distribution, and “to enable informed assessment among a plurality of functional forms and parameterizations ” – i.e. a desired property of the solution which does not change the nature of “updating” itself into some more specific action(s). Accordingly, the argument is unpersuasive.

Remarks (P18:¶2-P19:¶2), further regarding step 2A – prong two:
Examiner’s response: The arguments of this section ultimately rely on those discussed above.

Remarks (P19:¶3-P20:¶1), regarding step 2B:
Examiner’s response: The argument alleges “Applying BASCOM to the amended claims as delineated, reflects that the claimed subject matter improves the technology of symbolic regression by introducing new elements into determining how a particular setoff inputs provide a particular set of outputs. Except for the very basic things, most human minds (mental step) cannot decipher how a set of outputs were obtained from a given set of inputs, much less in a most efficient way.” The examiner respectfully submits that, as noted in the rejection, the claimed elements relating to “introducing new elements into determining how a particular setoff inputs provide a particular set of outputs” have been identified as the judicial exception itself and thus cannot provide significantly more than the judicial exception itself.  Accordingly, the argument is unpersuasive.

VI. REJECTIONS AND RESPONSE TO REJECTIONS UNDER 35 U.S.C. § 103
Remarks (P20:¶4-P23:top):
Examiner’s response: The arguments allege “following features provided in the amended claim 1 are not provided in Austel: determining a prediction value for a given inquiry data point, functional form and parameterization for conducting an experiment relating to said system under investigation that validates obtaining said output from said input; AND performing discovery of a plurality of underlying symbolic models”; however, do not point out how the langue distinguishes over the cited art. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Otherwise the arguments note that neither Austel nor Avron teach the entirety of the claim; however, it is the combination of references which would have made obvious the claimed invention. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

REMAINING ARGUMENTS:
Examiner’s response: The remaining arguments ultimately rely on those discussed herein above.

Conclusion
Claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 11080363 B2
Discussing model discovery using mixed integer non-linear programming techniques
STIJVEN, SEAN, EKATERINA VLADISLAVLEVA, ARTHUR KORDON, LANDER WILLEM, AND MARK E. KOTANCHEK. "Prime-time: Symbolic regression takes its place in the real world." In Genetic Programming Theory and Practice XIII, pp. 241-260. Springer, Cham, 2016.
Discussing a combination of design of experiments and symbolic regression in an iterative process, e.g. P252:fig 8

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147